170 Ga. App. 726 (1984)
318 S.E.2d 315
HARRIS
v.
THE STATE.
67905.
Court of Appeals of Georgia.
Decided April 24, 1984.
Steven H. Sadow, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, Paschal A. English,
*727 J. David Fowler, Assistant District Attorney, for appellee.
CARLEY, Judge.
Appellant was convicted of arson in the second degree. In the instant appeal, appellant's sole enumeration of error relates to the denial of his motion to proceed in forma pauperis.
It is essentially appellant's position that he is indeed indigent and that the trial court's denial of the motion was erroneous. Appellant also asserts that the trial court erred because its order denying the motion contains no findings of fact. There is no statutory authority which requires that findings of fact be made in an order denying a motion to proceed in forma pauperis. Moreover, "`[t]he ruling of the trial court on all issues of fact concerning the ability of a party to pay costs or give bond is final under the provisions of [OCGA § 9-15-2 (b)] and is not subject to review. [Cit.]' [Cits.]" Bray v. State, 152 Ga. App. 404, 405 (263 SE2d 184) (1979). The factual issue of appellant's indigency was submitted to the trial court and resulted in the determination that he lacked that status. This ruling is final and not subject to review by this court. Grace v. Caldwell, 231 Ga. 407 (202 SE2d 49) (1973); Williams v. State, 147 Ga. App. 632 (249 SE2d 694) (1978); Ferry v. State, 151 Ga. App. 436 (260 SE2d 351) (1979); Bray v. State, supra; Quick v. State, 166 Ga. App. 492, 495 (4) (304 SE2d 916) (1983).
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.